UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier GNMA Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 04/30 Date of reporting period: 07/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus GNMA Fund, Inc. July 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 104.1% Rate (%) Date Amount ($) Value ($) Asset-Backed Certificates - .9% American Homes 4 Rent, Ser. 2015-SFR2, Cl. A 3.73 10/17/45 3,396,139 a Asset-Backed Ctfs./Home Equity Loans - .2% GE Capital Mortgage Services Trust, Ser. 1999-HE1, Cl. A7 6.27 4/25/29 9,480 9,521 Invitation Homes Trust, Ser. 2014-SFR3, Cl. A 2.43 12/17/31 929,712 a,b 932,008 Asset-Backed Ctfs./Manufactured Housing - .5% Colony Starwood Homes, Ser. 2016-2A, Cl. A 2.48 12/17/33 1,995,425 a,b U.S. Government Agencies Mortgage-Backed - 102.5% Federal Home Loan Mortgage Corp.: Multifamily Structured Pass Through Certificates, Ser. KS06, Cl. A2, 2.72%, 7/25/26 3,500,000 c 3,485,010 Multifamily Structured Pass Through Certificates, Ser. K152, Cl. A1, 2.83%, 5/25/30 3,679,194 c 3,683,932 Multifamily Structured Pass Through Certificates, Ser. K049, Cl. A2, 3.01%, 8/25/25 1,400,000 c 1,440,364 Multifamily Structured Pass Through Certificates, Ser. KS03, Cl. A4, 3.16%, 5/25/25 800,000 b,c 830,407 Multifamily Structured Pass Through Certificates, Ser. K051, Cl. A2, 3.31%, 10/25/48 8,000,000 c 8,400,712 Federal National Mortgage Association: 3.00% 10,110,000 c,d 10,128,167 Ser. 2016-M6, Cl. A1, 2.14%, 5/25/26 7,219,958 c 7,103,770 Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 60,524 c 61,059 4.00%, 11/1/42-1/1/46 20,029,947 c 21,416,280 6.00%, 4/1/35 352,562 c 401,628 Government National Mortgage Association I: 3.00%, 4/15/46-5/15/46 13,277,102 13,495,585 3.50%, 9/15/41-7/15/45 23,689,711 24,716,895 4.00%, 10/15/39-6/15/46 15,300,456 16,199,432 4.50%, 4/15/39-10/15/41 18,738,652 20,322,997 5.00%, 5/15/33-1/15/40 9,304,683 10,279,280 5.50%, 3/15/33-6/15/35 7,688,606 8,737,629 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.1% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies Mortgage-Backed - 102.5% (continued) 6.00%, 8/15/26-9/15/38 3,217,168 3,665,112 6.50%, 5/15/28-6/15/32 84,565 93,375 7.00%, 11/15/22-12/15/22 2,384 2,517 7.50%, 6/15/21-5/15/26 905,337 932,565 8.00%, 9/15/21-12/15/22 400,800 441,355 8.50%, 10/15/17-12/15/22 200,553 202,667 9.00%, 9/15/19-12/15/22 222,006 226,444 9.50%, 3/15/18-1/15/25 77,662 78,644 Government National Mortgage Association II: 3.50% 7,550,000 d 7,845,512 1.50%, 9/20/46-11/20/46 18,444,551 b 18,447,570 2.00%, 5/20/47 15,093,077 b 15,140,739 3.00%, 3/20/43-8/20/46 24,420,173 24,804,081 3.50%, 6/20/38-8/20/46 93,499,980 97,570,894 4.50%, 12/20/39-7/20/47 31,311,467 33,374,003 5.00%, 9/20/33-4/20/35 1,889,765 2,104,223 5.50%, 1/20/34-9/20/35 3,634,092 4,067,481 6.00%, 12/20/28-2/20/36 2,731,166 3,110,377 6.50%, 5/20/31-7/20/31 393,722 468,302 7.00%, 4/20/24-4/20/32 2,216,369 2,621,660 7.50%, 9/20/30 31,199 37,866 9.00%, 7/20/25 26,572 29,576 9.50%, 9/20/17-2/20/25 13,400 13,597 Government National Mortgage Association: Ser. 2007-26, Cl. FL, 1.43%, 5/20/37 8,115,665 b 8,058,103 Ser. 2010-111, Cl. FA, 1.58%, 9/20/40 5,265,798 b 5,250,405 Ser. 2012-36, Cl. QF, 1.61%, 3/20/42 3,149,383 b 3,154,325 Ser. 2012-12, Cl. HF, 1.63%, 1/20/42 4,090,617 b 4,090,035 Ser. 2017-57, Cl. IO, 5.00%, 4/20/47 22,948,659 3,652,151 Ser. 2017-75, Cl. IO, 5.00%, 5/20/47 28,332,904 4,500,078 Ser. 2004-109, Cl. ZW, 6.00%, 12/20/34 6,782,619 7,662,494 Total Bonds and Notes (cost $408,109,821) Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,416,793) 1,416,793 e Total Investments (cost $409,526,614) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2017, these securities were valued at $6,543,169 or 1.67% of net assets. b Variable rate security—rate shown is the interest rate in effect at period end. c The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 102.5 Asset-Backed 1.6 Money Market Investment .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus GNMA Fund, Inc. July 31, 2017 (Unaudited) The following is a summary of the inputs used as of July 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 6,552,690 - Registered Investment Company 1,416,793 - - U.S. Government Agencies/Mortgage-Backed - 402,349,298 - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At July 31, 2017, accumulated net unrealized appreciation on investments was $792,167, consisting of $5,006,116 gross unrealized appreciation and $4,213,949 gross unrealized depreciation. At July 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier GNMA Fund, Inc. By: /s/ Bradley J.
